ACCEPTED
                                                                                                        12-15-00033-CV
                                                                                           TWELFTH COURT OF APPEALS
                                                                                                         TYLER, TEXAS
                                                                                                  7/15/2015 12:10:06 PM
                                                                                                          CATHY LUSK
                                                                                                                 CLERK

                                IN THE COURT OF APPEALS

                FOR THE TWELFTH APPELLATE DISTRICT OF TEXAS
                                                                                    FILED IN
                                                                             12th COURT OF APPEALS
                                         TYLER, TEXAS                             TYLER, TEXAS
                                                                             7/15/2015 12:10:06 PM
                                                                                  CATHY S. LUSK
                                                       §                              Clerk
                                                       §
IN THE MATTER OF THE ESTATE                            §
OFRUBYRENEEBYROM                                       §   CAUSE NUMBER 12-15-00033-CV
                                                       §
                                                       §
                                                       §

    SECOND MOTION FOR EXTENSION OF TIME TO FILE APPELLEE'S BRIEF

       NOW COMES JILL CAMPBELL PENN in the above styled and numbered cause, and

files this motion for the Court to extend the time for filing of the Appellee's Brief pursuant to the

Texas Rules of Appellate Procedure and for good cause shows the following:

                                                 I.

      The Appellee's Brief is currently due in the Court of Appeals on July 17, 201 5. Appellant's

Briefwas filed on May 18, 201 5.

                                                 II.

      Appellee seeks an extension oftime until July 31, 2015, to file Appellee's Brief. There

has been one previous extension of time granted with regard to the filing of Appellee's Brief.

                                                III.

       It has not been possible for Counsel to complete the brief due to:

-preparing for an open plea hearing on June 25, 2015 in Cause Nos. F-15-140-211, F15-141-

211, and F-15-930-211 ;



                                            Page 1 of 4
- in Cause No. 05-15-00799-CV, filing a notice of appeal on June 30, 201 5, and other appellate

motions on July 9, 2015;

- preparing for a July 1, 2015 hearing in Cause Nos. 15-04677-431 and 2011-71127-431;

-preparing for a July 7, 2015 hearing in Cause No. 15-04168-393;

- assisting with an out-of-state hearing held July 7, 2015, involving significant family '\iolence

issues in a case out of the 393ro Judicial District Court;

-in Cause No. 2012-70317-431, filing an emergency motion on July 1, 2015, seeking emergency

relief on July 2, 2015, and preparing for a July 15, 2015 hearing;

- and being out of state for a family wedding July 9-14, 2015.

       Counsel has worked on Appellee's Brief throughout this time but seeks additional time to

complete said brief.

       This motion is made in good faith and is not a dilatory tactic.

       WHEREFORE, PREMISES CONSIDERED, Jill Campbell Penn prays that the Court

grant the Second Motion for Extension of Time to File Appellee's Brief, and that the deadline for

filing the briefbe extended until July 31, 2015.




                                             Page2 of 4
                                                                          Respectfully submitted,

                                                                          Joseph F. Zellmer
                                                                          State Bar Number 22258515
                                                                          620 West Hickory Street
                                                                          Denton, Texas 76201
                                                                          Telephone: 940/383-2674
                                                                          Fax: 940/382-7174




                                                                          By:_ _+--r-----,,;£------ - - -
                                                                            Josep       er
                                                                             Lead  sel for Jill Campbell Penn


                         I verify that the facts stated above are true.




                         SUBSCRIBED AND SWORN TO BEFORE ME, on this the \                       s-  day of   X~,
             2015, to certify which witness my hand and seal of office.


 4{~~~~                   SUNNIE PALMER
(l~~!z:A·:ti~       Notary Public. state onexos
\~·   .... W          My Commission Expires                               Notary Public, State of Texas
 "•,,'l,~,'..'(#'         AJ?!II 26, 2016
                              ~ ~J          •   .lc
                                                      CERTIFICATE OF CONFERENCE

                         This is to certify that my staff spoke with Appellant's Counsel Joe Shumate on July 15,

             2015, and he is unopposed to this motion.



                                                                          Joseph F.




                                                              Page 3 of 4
                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 15th day of July, 2015, a true and correct copy of the above

and foregoing First Motion for Extension of Time to File Appellee's Brief was served on Joe

Shumate, by eservice.




                                           Page4 of 4